Exhibit 10.1



 

Execution Version

 



 

 

THIRD AMENDMENT

 

TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF DECEMBER 26, 2019

AMONG

CHESAPEAKE ENERGY CORPORATION,
AS THE BORROWER,

MUFG Union Bank, N.A.,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS
PARTY HERETO

 

 

 







 

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of December 26, 2019, is among Chesapeake Energy Corporation, an
Oklahoma corporation (the “Borrower”), each of the undersigned guarantors (the
“Guarantors”), each Lender (as defined below) party hereto, and MUFG Union Bank,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”).

 

RECITALS

 

A.               The Borrower, the Administrative Agent and the banks and other
financial institutions from time to time party thereto (together with their
respective successors and assigns in such capacity, each a “Lender”) have
entered into that certain Amended and Restated Credit Agreement dated as of
September 12, 2018 (as amended, restated, modified and supplemented from time to
time, the “Credit Agreement”).

 

B.                The Borrower has requested, and the Majority Lenders have
agreed, to amend certain provisions of the Credit Agreement on the terms and
conditions set forth herein to amend the Credit Agreement as provided in this
Amendment.

 

C.                NOW, THEREFORE, to induce the Administrative Agent and the
Lenders to enter into this Amendment and in consideration of the premises and
the mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.    Definitions. Each capitalized term which is defined in the Credit
Agreement but which is not defined in this Amendment, shall have the meaning
assigned to such term in the Credit Agreement. Unless otherwise indicated, all
section references in this Amendment refer to sections of the Credit Agreement.

 

Section 2.    Amendments to Credit Agreement.

 

2.1              Amendment of Section 1.1. The following defined term is hereby
amended and restated in its entirety as follows:

 

“Exchange Junior Lien Debt” means any Junior Lien Debt (other than FLLO Debt)
issued on or before December 31, 2019 the proceeds of which are used to either
(a) exchange for then outstanding senior notes issued pursuant to the Indentures
or (b) Refinance existing Indebtedness issued pursuant to the Indentures.

 



Section 3.    Effectiveness. This Amendment shall become effective on the date
on which each of the conditions set forth in this Section is satisfied (the
“Effective Date”):

 

3.1              The Administrative Agent shall have received duly executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment from (a) the Borrower, (b) each Guarantor, (c) the Administrative
Agent, and (d) Lenders constituting at least the Majority Lenders.

 





 



 

3.2              No Default or Event of Default shall have occurred and be
continuing as of the date hereof, immediately before and after giving effect to
the terms of this Amendment.

 

3.3              All representations and warranties made by any Credit Party in
the Credit Agreement or in the other Credit Documents are, to the knowledge of
an Authorized Officer of the Borrower, true and correct in all material respects
(unless such representations and warranties are already qualified by materiality
or Material Adverse Effect, in which case they are true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date hereof (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representations and warranties are already qualified by
materiality or Material Adverse Effect, in which case they are true and correct
in all respects) as of such earlier date).

 

3.4              All fees required to be paid pursuant to Section 13.5 to the
extent invoiced at least three Business Days before the Effective Date (except
as otherwise reasonably agreed by the Borrower) shall have been or will be
substantially simultaneously paid.

 

Section 4.    Miscellaneous.

 

4.1              (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
each other Credit Document to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended or otherwise modified by this
Amendment; (b) the execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any default of
the Borrower or any right, power or remedy of the Administrative Agent or the
Lenders under any of the Credit Documents, nor constitute a waiver of any
provision of any of the Credit Documents; (c) this Amendment may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart; and (d) delivery of an executed counterpart of a
signature page to this Amendment by telecopier or electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

4.2              Neither the execution by the Administrative Agent or the
Lenders of this Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any defaults which may
exist or which may occur in the future under the Credit Agreement and/or the
other Credit Documents, or any future defaults of the same provision waived
hereunder (collectively “Violations”). Similarly, nothing contained in this
Amendment shall directly or indirectly in any way whatsoever either: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Credit Documents with respect to any Violations; (b) amend
or alter any provision of the Credit Agreement, the other Credit Documents, or
any other contract or instrument; or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Credit Documents, or any other contract or instrument. Nothing in this
letter shall be construed to be a consent by the Administrative Agent or the
Lenders to any Violations.

 

2

 



 

4.3              The Borrower and each Guarantor hereby (a) acknowledges the
terms of this Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Credit
Document to which it is a party and agrees that each Credit Document to which it
is a party remains in full force and effect, except as expressly amended or
modified hereby; and (c) represents and warrants to the Lenders that as of the
Effective Date, after giving effect to the terms of this Amendment: (i) all of
the representations and warranties contained in each Credit Document to which it
is a party are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date, and (ii) no Default or Event of
Default has occurred and is continuing.

 

4.4              This Amendment is a Credit Document as defined and described in
the Credit Agreement and all of the terms and provisions of the Credit Agreement
relating to Credit Documents shall apply hereto.

 

4.5              THE CREDIT DOCUMENTS, INCLUDING THIS AMENDMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.6              THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.

 

BORROWER: CHESAPEAKE ENERGY CORPORATION

 

 

By: /s/ Bryan J. Lemmerman Name: Bryan J. Lemmerman Title: Vice President –
Business Development and Treasurer

 

GUARANTORS: CHESAPEAKE LOUISIANA, L.P.

 

By:CHESAPEAKE OPERATING, L.L.C., its general partner

 

 

By: /s/ Bryan J. Lemmerman Name: Bryan J. Lemmerman Title: Vice President –
Business Development and Treasurer           EMPRESS LOUISIANA PROPERTIES, L.P.
     By: EMLP, L.L.C., its general partner           By: /s/ Bryan J. Lemmerman
Name: Bryan J. Lemmerman Title: Vice President – Business Development and
Treasurer

 

[Signature Page-Third Amendment]

 



 



 

  CHESAPEAKE ENERGY CORPORATION   CHESAPEAKE AEZ EXPLORATION, L.L.C.  
CHESAPEAKE APPALACHIA, L.L.C.   CHESAPEAKE E&P HOLDING, L.L.C.   CHESAPEAKE
ENERGY LOUISIANA, LLC   CHESAPEAKE ENERGY MARKETING, L.L.C.   CHESAPEAKE
EXPLORATION, L.L.C.   CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.   CHESAPEAKE
MIDSTREAM DEVELOPMENT, L.L.C.   CHESAPEAKE NG VENTURES CORPORATION   CHESAPEAKE
OPERATING, L.L.C., on behalf of itself and as the general partner of CHESAPEAKE
LOUISIANA, L.P.   CHESAPEAKE PLAINS, LLC   CHESAPEAKE ROYALTY, L.L.C.  
CHESAPEAKE VRT, L.L.C.   CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.   CHK ENERGY
HOLDINGS, INC.   CHK UTICA, L.L.C.   COMPASS MANUFACTURING, L.L.C.   EMLP,
L.L.C., on behalf of itself and as general partner of EMPRESS LOUISIANA
PROPERTIES, L.P.   EMPRESS, L.L.C.   GSF, L.L.C.   MC LOUISIANA MINERALS, L.L.C.
  MC MINERAL COMPANY, L.L.C.   MIDCON COMPRESSION, L.L.C.   NOMAC SERVICES,
L.L.C.   NORTHERN MICHIGAN EXPLORATION COMPANY, L.L.C.   SPARKS DRIVE SWD, INC.
  WINTER MOON ENERGY CORPORATION   BRAZOS VALLEY LONGHORN FINANCE CORP.
BRAZOS VALLEY LONGHORN, L.L.C.
BURLESON SAND LLC
BURLESON WATER RESOURCES, LLC
ESQUISTO RESOURCES II, LLC
PETROMAX E&P BURLESON, LLC
WHE ACQCO., LLC
WHR EAGLE FORD LLC   WILDHORSE RESOURCES II, LLC
WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC,

 

 

By: /s/ Bryan J. Lemmerman Name: Bryan J. Lemmerman Title: Vice President –
Business Development and Treasurer

 

[Signature Page-Third Amendment]



 



 



 

 MUFG UNION BANK, N.A., as Administrative Agent           By: /s/ Kevin Sparks
Name: Kevin Sparks Title: Director

 

[Signature Page-Third Amendment]



 



 



 



  MUFG BANK, LTD., as Lender               By: /s/ Kevin Sparks   Name: Kevin
Sparks   Title: Director

 

[Signature Page-Third Amendment]

 



 



 

  WELLS FARGO BANK NATIONAL ASSOCIATION, as Lender               By: /s/ David
C. Brooks   Name: David C. Brooks   Title: Director

 

[Signature Page-Third Amendment]

 





 

 

  jpmorgan chase bank, n.a., as Lender               By: /s/ Arina Mavilian  
Name: Arina Mavilian   Title: Authorized Signatory

 

[Signature Page-Third Amendment]

 





 

 

  BANK OF AMERICA, N.A., as Lender               By: /s/ Greg M. Hall   Name:
Greg M. Hall   Title: Vice President

 

[Signature Page-Third Amendment]

 





 

 

  BMO HARRIS BANK N.A., as Lender           By: /s/ Patrick Johnston   Name:
Patrick Johnston   Title: Director

 

[Signature Page-Third Amendment]

 





 



 

  CITICORP NORTH AMERICA, INC., as Lender               By: /s/ Dale R. Goncher
  Name: Dale R. Goncher   Title: Vice President

 

[Signature Page-Third Amendment]

 





 

 

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender               By: /s/
Ronald E. Spitzer   Name: Ronald E. Spitzer   Title: Managing Director          
    By: /s/ Kathleen Sweeney   Name: Kathleen Sweeney   Title: Managing Director

 

[Signature Page-Third Amendment]

 





 

 

  MIZUHO BANK, LTD., as Lender               By: /s/ Edward Sacks   Name: Edward
Sacks   Title: Authorized Signatory

 

[Signature Page-Third Amendment]

 



 

 



  ROYAL BANK OF CANADA, as Lender               By: /s/ Grace Garcia   Name:
Grace Garcia   Title: Authorized Signatory

 

[Signature Page-Third Amendment]

 





 

 

  ABN AMRO CAPITAL USA LLC, as Lender               By: /s/ Darrell Holley  
Name: Darrell Holley   Title: Managing Director               By: /s/ Scott
Myatt   Name: Scott Myatt   Title: Executive Director

 

[Signature Page-Third Amendment]

 





 

 

  DNB CAPITAL LLC, as Lender               By: /s/ Scott Joyce   Name: Scott
Joyce   Title: Senior Vice President               By: /s/ James Grubb   Name:
James Grubb   Title: First Vice President

 

[Signature Page-Third Amendment]

 





 

 

  EXPORT DEVELOPMENT CANADA, as Lender               By: /s/ Trevor Mulligan  
Name: Trevor Mulligan   Title: Financing Manager               By: /s/ Mohamed
Al-Serri   Name: Mohamed Al-Serri   Title: Senior Associate

 

[Signature Page-Third Amendment]

 





 

 

  GOLDMAN SACHS BANK USA, as Lender               By: /s/ David K. Gaskell  
Name: David K. Gaskell   Title: Authorized Signer

 

[Signature Page-Third Amendment]

 





 

 

  MORGAN STANLEY BANK, N.A., as Lender               By: /s/ Kevin Newman  
Name: Kevin Newman   Title: Authorized Signatory

 

[Signature Page-Third Amendment]

 



 

 



  MORGAN STANLEY SENIOR FUNDING, INC., as Lender               By: /s/ Kevin
Newman   Name: Kevin Newman   Title: Vice President

 

[Signature Page-Third Amendment]

 





 

 



  NATIXIS, NEW YORK BRANCH, as Lender               By: /s/ Vikram Nath   Name:
Vikram Nath   Title: Director         By: /s/ Brian O’Keefe   Name: Brian
O’Keefe   Title: Vice President, Portfolio Manager

 

[Signature Page-Third Amendment]

 





 